Citation Nr: 0310119	
Decision Date: 05/27/03    Archive Date: 06/02/03

DOCKET NO.  01-07 746A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a higher (compensable) initial evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel







INTRODUCTION

The veteran had active military service in the United States 
Air Force from July 1975 to July 1979, and from July 1982 to 
September 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia, (RO), which granted a claim of 
entitlement to service connection for bilateral hearing loss 
and assigned a noncompensable rating evaluation effective 
from September 24, 1999.


REMAND

By letter dated September 4, 2001, the RO attempted to comply 
with the notification requirements of 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159 (2002), by informing the 
veteran of the evidence and information needed to 
substantiate his claims, the evidence and information that he 
should submit and the assistance that VA would provide in 
obtaining evidence and information on his behalf.  In this 
letter, the RO also informed the veteran that he would be 
afforded a period of 60 days (by November 4, 2001), in which 
to submit information describing the additional evidence or 
additional evidence itself, and that his claims would be 
decided on the current record if the requested evidence and 
information were not received within the 60 days allotted.  

The 60 day limit for the submission of additional information 
and evidence is contrary to the provisions of 38 U.S.C.A. § 
5103(b) (West 2002), which provide that a claimant must 
submit requested evidence and information within one year of 
the date of the letter notifying the claimant of the required 
evidence and information.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).    

Thus, the record reflects that the veteran has not been 
afforded proper notice of the one year period in which to 
submit the evidence and information requested by the RO.  

Accordingly, the case is REMANDED to the RO for the 
following:  

1.  The RO should issue another letter 
providing the veteran with the notice 
required under 38 U.S.C.A. § 5103(a) and 
informing him that the requested 
information and evidence must be received 
within one year of the date of the RO's 
letter.  

2.  The RO should also undertake any 
other development it determines is 
required under 38 U.S.C.A. § 5102, 5103, 
5103A (West 2002) and 38 C.F.R. § 3.159 
(2002).  

3.  The RO should then readjudicate the 
issue on appeal.  If the benefits sought 
on appeal are not granted to the 
appellant's satisfaction, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case and provided an appropriate 
opportunity to respond before return of 
the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




